ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-421, concluding that as a matter of reciprocal discipline pursuant to Rule, 1:20-14(a), JOSEPH A. GEMBALA of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of one year, based on discipline imposed in the Commonwealth of Pennsylvania for unethical conduct that in New Jersey violates RPC 1.3(lack of diligence), RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed deci*276sions regarding the representation), RPC 1.16(d)(failure to properly terminate the representation, RPC 5.4(a)(improper fee sharing with a non-lawyer), RPC 7.5(a) (letterhead violations), RPC 8.4(a)(violate or attempt to violate the RPCs), and RPC 8.4(c)(con-duet involving dishonesty fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that the suspension should commence October 23, 2012, the date on which respondent was suspended in the Commonwealth of Pennsylvania;
And the Court having determined from its review of the matter that respondent’s suspension should commence July 1, 2016, respondent not having practiced New Jersey law after that date;
And good cause appearing;
It is ORDERED that JOSEPH A. GEMBALA is suspended from the practice of law for a period of one year, effective July 1, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.